 


109 HR 1393 IH: Civil Air Patrol Homeland Security Benefits Act
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1393 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Ms. Hooley (for herself, Mr. McCotter, Ms. Zoe Lofgren of California, Mr. Cummings, and Mr. Brady of Pennsylvania) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Omnibus Crime Control and Safe Streets Act of 1968 to make volunteer members of the Civil Air Patrol eligible for Public Safety Officer death benefits. 
 
 
1.Short titleThis Act may be cited as the Civil Air Patrol Homeland Security Benefits Act. 
2.Eligibility of Civil Air Patrol for Public Safety Officer death benefits 
(a)In generalSection 1204(8) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796b(8)) is amended— 
(1)by striking or at the end of subparagraph (B); 
(2)by striking the period at the end of subparagraph (C) and inserting ; or; and 
(3)by adding at the end the following new subparagraph: 
 
(C)a volunteer civilian member of the Civil Air Patrol who is engaged in— 
(i)active service, rendered in performance or support of operational missions of the Civil Air Patrol under the direction of the Department of the Air Force, if such service has, and is performed consistent with, written authorization from competent authority that specifies a finite assignment and a finite period of time for such assignment; or 
(ii)travel to or from such service.. 
(b)ConsultationSection 1205 of such Act (42 U.S.C. 3796c) is amended by adding at the end the following new subsection: 
 
(d)In making determinations under section 1201 with respect to the eligibility of a volunteer civilian member of the Civil Air Patrol, the Bureau may consult with the Secretary of the Air Force and, if so, the Secretary of the Air Force shall provide to the Bureau such assistance and information as the Bureau considers necessary.. 
 
